Citation Nr: 0117847	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  99-23 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
migraine headaches.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left eye disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision.  


FINDINGS OF FACT

1.  Service connection was denied for headaches in a November 
1993 rating decision, and the veteran did not initiate an 
appeal following notification of that denial of that benefit.  

2.  The veteran attempted to reopen his claim for service 
connection for headaches in November 1998.  

3.  The evidence received into the record following the 
November 1993 rating decision consists of recent reports of 
evaluation and treatment as well as lay statements; though 
not previously of record, this evidence is cumulative in 
nature.  

4.  Service connection was denied for residuals of a left eye 
injury in a November 1993 rating decision, and the veteran 
did not initiate an appeal following notification of that 
denial of that benefit.  

5.  The veteran attempted to reopen his claim for service 
connection for residuals of a left eye injury in November 
1998.  

6.  The evidence received into the record following the 
November 1993 rating decision consists of  recent reports of 
evaluation and treatment as well as lay statements; though 
not previously of record, this evidence is cumulative in 
nature.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for headaches.  
38 U.S.C.A. §§ 1110, 5108, 7104, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 (2000).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for residuals of a left eye 
injury.  38 U.S.C.A. §§ 1110, 5108, 7104, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  

Service connection was originally denied for headaches in a 
July 1982 rating decision.  The available records show that a 
report of medical history completed in August 1968 while the 
veteran was on reserve status shows that that veteran 
complained of tension headaches.  Post service treatment 
records show that complaints of stiff neck and headaches were 
associated with bilateral cervical radiculitis secondary to 
degenerative disc lesion of C5-C6 with retrosubluxation of 
C5.  The veteran was notified of denial of service connection 
by correspondence dated in July 1982.  A timely appeal was 
not initiated, and consequently, the July 1982 rating was 
final.  

The veteran attempted to reopen the claim for service 
connection for headaches in December 1986.  This benefit was 
denied in a February 1987 confirmed rating decision.  The 
veteran was notified of the denial of that benefit by 
correspondence dated in March 1987, at which time, he was 
also informed that the evidence of record failed to show that 
headaches were first diagnosed in 1981, some 14 years 
following his discharge from service.  A timely appeal was 
not initiated and consequently, the February 1987 rating 
decision became final.  

The veteran attempted to reopen the claim for service 
connection for headaches September 1993.  In a November 1993 
rating decision, the originating agency denied entitlement to 
service connection, finding that new and material evidence 
had not been received to reopen the claim for service.  A 
timely appeal was not initiated, and consequently, the 1993 
rating became final.  

Also, in an August 1985 rating decision, service connection 
was denied for residuals of a left eye injury.  The veteran 
had argued that he sustained flash burns in an explosion that 
occurred in August 1965.  The available evidence showed that 
flash burns to the eye were recorded on nursing notes 
compiled at that time; but, the physical examination showed 
visual acuity was 20/15 bilaterally.  The assessment was no 
eye injury.  The medical examination for separation from 
service showed no eye abnormality.  Visual acuity was 20/20 
bilaterally without correction.  The veteran was notified of 
denial of service connection by correspondence dated in 
August 1985.  A timely appeal was not initiated, and 
consequently, the August 1985 rating became final.  

The veteran attempted to reopen the claim for service 
connection for residual of a left eye disability in September 
1993.  In a November 1993 rating decision, the originating 
agency denied entitlement to service connection, finding that 
new and material evidence had not been received to reopen the 
claim for service.  A timely appeal was not initiated, and 
consequently, the 1993 rating was final.  

Analysis.  

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence since the May 1989 rating decision to reopen his 
previously denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.104.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), held that 38 C.F.R. §  3.156(a) merely 
requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit Court 
stressed that, under the regulation, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability".  See Hodge v. 
West, supra.  "Any interpretive doubt must be resolved in 
the veteran's favor."  Hodge v. West, 155 F.3d. at 1361.  

In this case, the RO, in essence, reopened the veteran's 
claims for service connection, as it did not discuss the 
veteran's entitlement in the context of new and material 
evidence.  Rather it denied entitlement based on a finding 
that the veteran did not submit well-grounded claims.  

Regardless of the determination reached by the RO, the Board 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  Judicial interpretation of the law has construed 
38 U.S.C.A. §§ 5108 and 7104 to require the Board itself to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate the 
issues going to the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, VA O.G.C. 
Prec. 05-92, 57 Fed Reg. 49744 (1992) provides that the Board 
has the authority to determine on a de novo basis whether a 
claim has been properly reopened.  The Board finds that the 
claim should not be reopened.  

a.  Headaches

The evidence received into the record since the 1993 rating 
decision consists primarily of reports of recent evaluation 
and treatment.  This evidence is new inasmuch as it was not 
previously of record.  However, it is redundant and 
cumulative in nature with respect to content.  In particular, 
these records show ongoing evaluation and treatment for 
headaches.  Nothing that would associate the veteran's 
current complaints with his active service is indicated.  

Statements from acquaintances have been received since the 
1993 denial.  A December 1998 statement from B. J. Mills, who 
reportedly new the veteran for 35 years indicates an 
awareness of the veteran's complaints of recurring headaches, 
but fails to reflect a personal knowledge of the existence of 
such complaints during the veteran's active service.  In 
addition, a December 1998 statement from R. C. Winkles, 
Ph.D., and acquaintance with the veteran for 30 years shows 
that the veteran complained of severe headaches "in recent 
years".  Thus, like the statement referenced previously, no 
association with the veteran's active service is indicated.  
In other words, no personal knowledge about the veteran's 
headaches during and immediately following active service was 
provided.  

Finally, statements have been received from the veteran and 
his spouse.  These statements are to the effect that the 
veteran's headaches are related to trauma sustained in an 
explosion to which reference has been made above.  These 
allegations are identical to those previously considered and 
rejected in earlier rating decisions.  Consequently, in 
essence, their content is neither new nor material.  

In view of the foregoing, new and material evidence has not 
been received to reopen the previously denied claim of 
entitlement to service connection for headaches.  The 
evidence received since the 1993 denial although not 
previously of record is redundant and cumulative in nature, 
and when viewed in the context of all the evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the case.  


b.  Residuals of a left eye injury.

The evidence received into the record since the 1993 rating 
decision consists primarily of reports of recent evaluation 
and treatment.  This evidence is new inasmuch as it was not 
previously of record.  However, it is redundant and 
cumulative in nature with respect to content.  In particular, 
these records show ongoing evaluation and treatment for a 
left eye disability.  Nothing that would associate the 
veteran's current complaints with his active service is 
indicated, however.  

A December 1998 lay statement was submitted by B. Odem, who 
reported that he knew the veteran for 15 years and was aware 
of a vision problem.  However, no personal knowledge about 
the veteran's eye condition during and immediately following 
active service was provided.  

Finally, a statement was received from the veteran that is to 
the effect that the veteran's left eye problems are related 
to trauma sustained in an explosion to which reference has 
been made above.  These allegations are identical to those 
previously considered and rejected in earlier rating 
decisions.  Consequently, in essence, their content is 
neither new nor material.  

In view of the foregoing, new and material evidence has not 
been received to reopen the previously denied claim of 
entitlement to service connection for residuals of a left eye 
injury.  The evidence received since the 1993 denial, 
although not previously of record, is redundant and 
cumulative in nature, and when viewed in the context of all 
the evidence is not so significant that it must be considered 
in order to fairly decide the merits of the case.  

In reaching this determination, the Board recognizes that 
these issues are being disposed of in a manner that differs 
from that used by the RO.  The Board has considered whether 
the veteran has been given adequate notice to respond, and if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The veteran has not been 
prejudiced by the decision to deny service connection on the 
basis of the absence of new and material evidence.  This is 
true because in this decision, as in the RO's determination, 
we do not reached the merits of the veteran's claim for 
service connection.  In essence, the same conclusion is 
reached but from different perspectives.  A remand is not 
required in those situations where doing so would result in 
the imposition of unnecessary burdens on the Board without 
the possibility of any benefits flowing to the appellant.  


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for headaches, and 
the appeal with respect to this issue is denied.  

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a left eye 
injury, and the appeal with respect to this issue is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 



